Citation Nr: 1013055	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  04-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include anxiety with depressive 
features and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 
1969 to March 1972.  He was later a member of the Army 
National Guard from June 1974 to June 1975.  He was born in 
July 1949.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for seizure 
disorder and partial blindness, and which declined to reopen 
the previously denied claims of entitlement to service 
connection for an acquired psychiatric disorder, to include 
anxiety with depressive features and PTSD, and an eye 
disorder, characterized as postoperative uveitis of the 
right eye with retinal detachment, and sarcoidosis of the 
left eye, with bilateral decreased vision.  

The Board, in pertinent part, had denied entitlement to 
service connection for postoperative uveitis of the right 
eye with retinal detachment, and sarcoidosis of the left 
eye, with bilateral decreased vision; and an acquired 
psychiatric disorder then characterized as anxiety neurosis 
with depressive features, in a decision issued in February 
1986.

The Veteran had endeavored to reopen his eye claim, and in a 
rating action in December 1990 the RO continued to deny the 
claim (with regard to uveitis, retinal detachment and 
sarcoidosis on the basis that clinical evidence of eye 
disability since 1981 was new but not material, and thus, 
new and material evidence had not been submitted to reopen; 
and with regard to glaucoma, on the basis that there was no 
demonstration of the disorder on either a direct or 
presumptive basis.)  The Veteran was informed of that denial 
by the RO in January 1991, and he did not appeal.

In pertinent part, the Veteran had then endeavored to reopen 
his claim for service connection for specific eye 
disabilities (uveitis, retinal detachment, and sarcoidosis), 
and claimed entitlement to service connection for an 
acquired psychiatric disorder, including anxiety neurosis 
with depressive features and PTSD, in October 2002.  In a 
rating action in June 2003, the RO confirmed the prior 
denials of these claims.

In August 2006, the Veteran and his son testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.

In a decision in November 2006, the Board denied entitlement 
to service connection for a seizure disorder and for partial 
blindness.  The Board remanded the issues herein concerned, 
primarily for procedural development and to permit the 
Veteran to submit additional evidence which he had indicated 
was available. 

In a decision in February 2008, the Board denied that new 
and material evidence has been submitted to reopen the claim 
for service connection for an acquired psychiatric disorder, 
to include anxiety with depressive features and post-
traumatic stress disorder (PTSD); and the Board further 
denied that new and material evidence has been submitted to 
reopen the claim for service connection for postoperative 
uveitis of the right eye with retinal detachment, and 
sarcoidosis of the left eye, with bilateral decreased 
vision.  The Veteran was then represented by The American 
Legion.

The Veteran and his new attorney, shown on the first page of 
the present decision, took the case on appeal to the United 
States Court of Appeals for Veterans Claims (the Court) only 
on the issue shown on the first page, above.  In November 
2009, the Court remanded the case to the Board for action in 
compliance with a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Army records show that the Veteran served in the Republic of 
Vietnam from December 1969 to November 1970. 

At the time of the 1986 Board decision with regard to an 
acquired psychiatric disorder, the Veteran's post-service 
clinical records showed signs of a lack of emotional 
feelings in 1982; and a VA psychiatric report in 1984 noted 
his having served in Vietnam, and the history of anxiety, 
tension, and depression for several years; the diagnosis was 
chronic anxiety neurosis with depressive features.  Prior to 
that final 1986 decision, the Board had remanded the case 
for all available evidence.  The RO and Board had concluded 
in their decisions that the Veteran's anxiety neurosis was 
not present in or otherwise attributable to service, and 
that he did not have PTSD, to include on any basis related 
to any events during service.

Since then, the Veteran has submitted statements of some 
details of his Vietnam service (e.g., he performed convoy 
duty from Long Binh to Song Be with the 233rd Transportation 
Company, 48th Transportation Group); and copies of clinical 
notations of a history of alcohol abuse, now in remission; 
and periodic signs of anxiety, including anxiety associated 
with other organic problems.  

In accordance with the Joint Motion, a copy of which is in 
the file, the Board must remand the case for the following 
actions.

1.  The Veteran should be requested to provide 
any additional evidence which he may believe to 
be pertinent to his claim with regard to his 
psychiatric disability and its purported 
association with service.  VA should assist him 
as feasible in obtaining any such evidence 
identified.  

2.  The Veteran should be afforded a VA 
psychiatric evaluation by an expert who has not 
previously evaluated him, to determine the 
nature and extent of current mental health 
disability, its probable etiology and duration, 
and all related factors.  Any examination 
should include a review of the claims file, 
including any evidence obtained pursuant to 
this Remand, and a copy of the Joint Motion 
from the Court.  The examiner should conduct 
all special studies deemed necessary to render 
a diagnosis, and a complete rationale for any 
opinion expressed should be provided.  
Responses should be provided for the following 
questions:

a.  What is the correct diagnosis of any and 
all psychiatric disorders shown in service 
and after service?

b.  As to each disorder diagnosed, is it at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as 
a result of military service, or pre-existed 
service and was aggravated therein; OR is 
such a relationship to service unlikely 
(i.e., less than a 50-50 probability)?

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre- existing or underlying 
condition, as contrasted to temporary or 
intermittent flare- ups of symptoms which 
resolve with return to the baseline level of 
disability.

e.  Note:  If any question cannot be 
answered without resorting to pure 
speculation, the examiner must so indicate, 
and provide a complete explanation as to why 
such question cannot be answered.

3.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences for 
failure to report for a VA examination without 
good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be obtained 
which shows that notice scheduling the 
examination was sent to the last known address.  
It should also be indicated whether any notice 
that was sent was returned as undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for service connection on all potential 
bases.  If the decision remains adverse, 
provide him and his representative with an 
appropriate SSOC.  Then return the case to the 
Board for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

